                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

IN RE:       AMERICAN MEDICAL SYSTEMS, INC.
             PELVIC REPAIR SYSTEM
             PRODUCTS LIABILITY LITIGATION                        MDL No. 2325

THIS DOCUMENT RELATES TO THE CASES LISTED ON EXHIBIT A

                     MEMORANDUM OPINION AND ORDER

      Pending in the cases listed on Exhibit A attached hereto are motions to dismiss

American Medical Systems, Inc. (“AMS”) with prejudice for plaintiffs’ failure to serve

Plaintiff Fact Sheets pursuant to deadlines and requirements established by the

court’s previous pretrial order. Both plaintiffs’ counsel on Exhibit A have responded

to AMS’s motion filed in each individual case and stated they have not been able to

contact their client. The court finds, pursuant to Rules 16 and 37 of the Federal Rules

of Civil Procedure and after weighing the factors identified in Wilson v. Volkswagen

of Am., Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), the cases on Exhibit A should be

dismissed without prejudice for failure to serve Plaintiff Fact Sheets in compliance

with the court’s previous pretrial order.

      Therefore, the court ORDERS that the motions to dismiss pending in the cases

on Exhibit A are GRANTED in part to the extent AMS seeks dismissal and DENIED

insofar as AMS seeks dismissal with prejudice. The court ORDERS that the cases on

Exhibit A are dismissed without prejudice and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.
ENTER:   May 3, 2019




 2
                                        Exhibit A
   Case                                                              ECF      Date 
                                     Case Short Style 
  Number                                                             No.      Filed 

2:12‐cv‐05989    Hicks v. American Medical Systems, Inc. et al       12     12/5/2018 
2:12‐cv‐08947    Williams v. American Medical Systems, Inc. et al    13     12/5/2018 




                                               3
